DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of PCT/CN2019/071757 filed January 15, 2019, which claims foreign priority to CHINA Document No. 2018103680700 filed April 23, 2018.
Status
This Office Action is in response to Applicants' Communication filed on October 15, 2019 in which Claims 1-15 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed January 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 6, the metes and bounds of the phrase “donor molecules for providing glucose” cannot be determined, which renders Claims 1 and 6 indefinite.  This 
In Claim 8, the metes and bounds of the phrase “fat-soluble active substance” cannot be determined, which renders Claim 8. Indefinite.
	The phrase “intelligent response hydrogel” recited in Claim 13 lacks clear antecedent basis by being dependent from Claim 12, since the phrase “intelligent response hydrogel” is not mention in Claim 1, which renders Claim 13 indefinite. 
	In Claim 14, the term “xerogel” being reference to being prepared by the method according to claim 1 lacks clear antecedent basis since xerogel is not mention in Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15 are rejected under 35 U.S.C. 102 as being anticipated by Dongdong et al (CN 106046311 A).
Applicants claim an intelligent response hydrogel prepared by the method according to claim 1 and a carrying system comprising the intelligent response hydrogel.
. 

Claim 14 is rejected under 35 U.S.C. 102 as being anticipated by Liping et al (CN 10568827 A).
Applicants claim a xerogel prepared by the method according to claim 1.
The Liping et al CN publication discloses a xerogel which anticipate the xerogel recited in instant Claim 14 since process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623